Case 2:19-cv-08611-JWH-PLA Document 29 Filed 10/17/20 Page 1 of 9 Page ID #:142
   1
   2
   3
   4
   5
   6
   7
   8
   9
   10                        UNITED STATES DISTRICT COURT
   11                       CENTRAL DISTRICT OF CALIFORNIA
   12
        EDGAR VILLALPANDO                          Case No. 2:19−cv−08611−JWH−PLA
   13
                       Plaintiff(s),
   14                                              STANDING ORDER
               v.
   15
        BLAIR ADHESIVE PRODUCTS
   16
                      Defendant(s).
   17
   18
   19
   20
   21   PLEASE READ THIS ORDER CAREFULLY. IT CONTROLS THIS CASE
   22         AND DIFFERS IN SOME RESPECTS FROM THE LOCAL RULES.
   23
   24   •       Plaintiff shall immediately serve this Order on all parties together with the
   25   Summons and Complaint.
   26   •       If this case was removed to this Court, the removing Defendant shall
   27   immediately serve this Order on all other parties.
   28   \\\


                                                  1
Case 2:19-cv-08611-JWH-PLA Document 29 Filed 10/17/20 Page 2 of 9 Page ID #:143
   1          This action has been assigned to the calendar of Judge John W. Holcomb.

   2          The Court and litigants bear joint responsibility for the progress of litigation

   3    in the Federal Courts. To secure the just, speedy, and inexpensive determination

   4    of every action, see Fed. R. Civ. P. 1, all counsel are hereby ordered to become

   5    familiar with the Federal Rules of Civil Procedure and the Local Rules of the

   6    Central District of California.

   7          The Court further orders as follows:

   8          1. Service of the Complaint. Plaintiff shall serve the Complaint promptly

   9    in accordance with Rule 4 of the Federal Rules of Civil Procedure and shall file

   10   the proofs of service pursuant to L.R. 5-3.1.

   11         2. Removed Actions. Any answers filed in state court must be re-filed in

   12   this Court (separately) as a supplement to the petition. Any pending motions must

   13   be re-noticed in accordance with L.R. 6-1.

   14         3. Assignment to a Magistrate Judge. Under 28 U.S.C. § 636, the

   15   parties may consent to have a Magistrate Judge preside over all proceedings. The

   16   Magistrate Judges who accept those designations are identified on the Central

   17   District’s website, which also contains the consent form.

   18         4. Electronic Filing. This Court uses an electronic filing system for

   19   documents. Information regarding the Court’s Electronic Case Filing system is

   20   available on the Court’s website at www.cacd.uscourts.gov/cmecf.

   21         All documents required to be e-filed in this matter can be found in General

   22   Order No. 10-07 and L.R. 5-4. The Court specifically directs litigants to L.R.

   23   5-4.3.1, requiring that all electronically filed documents be created by publishing

   24   the document to PDF, and not by scanning paper documents.

   25         5. Mandatory Chambers Copies. All original filings are to be filed

   26   electronically pursuant to Local Rule 5-4. The Court requires one (1) Mandatory

   27   Chambers Copy of ONLY the following filed documents:

   28   \\\


                                                  2
Case 2:19-cv-08611-JWH-PLA Document 29 Filed 10/17/20 Page 3 of 9 Page ID #:144
   1         Civil matters: Motions and related documents (e.g., oppositions, replies,

   2    exhibits); ex parte applications and related documents (e.g., oppositions and

   3    exhibits); and Joint Rule 26(f) reports;

   4         Criminal matters: All motions and related documents and exhibits; plea

   5    agreements(s); and sentencing memorandum and objections to the pre-sentence

   6    reports.

   7         Mandatory Chambers Copies shall be delivered to the Courtesy Box, located

   8    outside of Courtroom 2 on the second floor of the United States District Court,

   9    3470 Twelfth Street, Riverside, California 92501, no later than 5:00 p.m. on the

   10   first court day following the e-filing. Alternatively, Counsel may transmit such

   11   conformed Mandatory Chambers Copies via FedEx, UPS, or other overnight

   12   service, for delivery no later than 5:00 p.m. on the first court day following the

   13   e-filing, addressed to the Chambers of Judge John W. Holcomb, U.S. District

   14   Court for the Central District of California, Courtroom 2, 3470 Twelfth Street,

   15   Riverside, CA 92501. All Mandatory Chambers Copies shall comply with the

   16   document formatting requirements of L.R. 11-3, except for the blue-backing

   17   requirement of L.R. 11-4.1, which is hereby waived. If the filing party and its

   18   counsel fail to deliver a Mandatory Chambers Copy in full compliance with this

   19   Order and L.R. 11-3, the Court may, on its own motion, reschedule any related

   20   hearing and impose sanctions.

   21        6. Proposed Orders. Each party filing or opposing a motion or seeking

   22   the determination of any matter shall serve and electronically lodge a proposed

   23   order that sets forth the relief or action sought and a brief statement of the

   24   rationale for the decision with appropriate citations.

   25        7. Presence of Lead Counsel. Lead trial counsel for each party must

   26   attend any scheduling and pretrial conferences set by the Court. Failure of lead

   27   trial counsel to appear for those proceedings is a basis for sanctions.

   28        8. Discovery. All discovery matters have been referred to a United States


                                                   3
Case 2:19-cv-08611-JWH-PLA Document 29 Filed 10/17/20 Page 4 of 9 Page ID #:145
   1    Magistrate Judge. The Magistrate Judge’s initials follow the District Judge’s

   2    initials in the case number assigned to the matter. The words “DISCOVERY

   3    MATTER” shall appear in the caption of all documents relating to discovery to

   4    insure proper routing. Unless the assigned Magistrate Judge explicitly waives

   5    the Mandatory Chambers Copy rule, Counsel shall deliver Mandatory Chambers

   6    Copies of discovery-related papers to the assigned Magistrate Judge (rather than

   7    to this Court).

   8         9. Motions - General Requirements.

   9              a. Time for Hearing Motions. Motions shall be filed and set for

   10        hearing in accordance with L.R. 6-1. Motions will be heard on Fridays

   11        commencing at 9:00 a.m. Any motion noticed for a holiday shall

   12        automatically be set to the next Friday without further notice to the

   13        parties.

   14             b. Length and Format of Motions. Memoranda of Points and

   15        Authorities in support of or in opposition to motions shall not exceed 25

   16        pages. Replies shall not exceed 12 pages. Only in rare instances, and for

   17        good cause shown, will the Court grant an application to extend these

   18        page limitations. When citing to legal databases, wherever possible cite

   19        to Westlaw rather than Lexis.

   20             c. Voluminous Materials. If documentary evidence in support of

   21        or in opposition to a motion exceeds 50 pages, the evidence must be

   22        separately bound and tabbed and include an index. If such evidence

   23        exceeds 200 pages, the documents shall be placed in a three-ring binder,

   24        with an index and with each item of evidence separated by a tab divider.

   25             d. Withdrawal of, or Non-Opposition to, Motions. In the event

   26        that the parties resolve a pending motion, they must notify the Court

   27        immediately. Sanctions may issue for failure to comply with this

   28        requirement, or the broader requirement set forth in L.R. 7-16 that any


                                                4
Case 2:19-cv-08611-JWH-PLA Document 29 Filed 10/17/20 Page 5 of 9 Page ID #:146
   1         party who intends to withdraw a motion, not to oppose a motion, or

   2         to seek a continuance of the hearing date for a motion, must notify the

   3         court by noon on the Tuesday preceding the hearing date.

   4         10. Motions to Amend. In addition to the requirements of L.R. 15, all

   5    motions to amend pleadings shall (1) state the effect of the amendment; and

   6    (2) identify the page(s), line number(s), and wording of any proposed change or

   7    addition of material.

   8         11. Class Actions. Notwithstanding L.R. 23-3, the deadline for the filing

   9    of a motion for class certification will be set during the Scheduling Conference

   10   and/or in a Scheduling Order. No request for relief from L.R. 23-3 is necessary.

   11        12. Motions for Summary Judgment or Partial Summary Judgment.

   12   No party may file more than one motion pursuant to Rule 56 of the Federal Rules

   13   of Civil Procedure regardless of whether such motion is denominated as a motion

   14   for summary judgment or summary adjudication. Parties offering evidence in

   15   support of, or in opposition to, a Rule 56 motion must cite to specific page and

   16   line numbers in depositions and paragraph numbers in declarations and affidavits.

   17   Furthermore, such evidence must be authenticated properly. The Court directs

   18   the parties to become familiar with Orr v. Bank of America, NT & SA, 285 F.3d 7

   19   64 (9th Cir. 2002).

   20            a.   Statements of Undisputed Facts and Genuine Disputes. The

   21      moving party’s brief shall be accompanied by a Statement of Undisputed

   22      Facts (“SUF”). The SUF shall be presented in a table format and include the

   23      following columns:

   24                 i.      The first column shall contain the number of the fact

   25            alleged to be undisputed.

   26                 ii.     The second column shall contain a plain statement of the fact.

   27            Facts shall not be compound. If, for instance, the required response is

   28            that the fact is disputed in part, the fact is compound. Further, neither


                                                  5
Case 2:19-cv-08611-JWH-PLA Document 29 Filed 10/17/20 Page 6 of 9 Page ID #:147
   1               legal arguments nor conclusions constitute facts.

   2                    iii. The third column shall contain a citation to admissible

   3               evidence the party believes supports the proffered fact.

   4           For example:

   5     Pl.’s SUF                      Fact                       Supporting Evidence
            No.
   6
   7     1.             Plaintiff was driving her car when     Decl. of Plaintiff ¶2.
                        she went through the intersection.
   8
         2.             The light was green when Plaintiff     Decl. of Plaintiff ¶4.
   9                    went through the intersection.

   10    3.             Plaintiff was driving at 35 miles per Decl. of Plaintiff ¶ Decl. of
                        hour when she traveled through the Plaintiff’s Expert ¶ 14.
   11                   intersection.

   12    ...            ...                                    ...
   13
   14          The party opposing the summary judgment motion shall include with its

   15   opposition a Statement of Genuine Disputes of Material Fact that includes the

   16   moving party’s table, but the opposing party shall add a fourth column to the

   17   moving party’s table identifying those facts that are in dispute, briefly explaining

   18   the dispute, and citing the evidence supporting the dispute. The opposing party

   19   shall not set forth legal or evidentiary objections in the statement of genuine

   20   disputes of material fact.
   21          For example:
   22
          Pl.’s               Fact                    Supporting         Def.’s Response
   23    SUF No.                                       Evidence
   24
   25
         1.          Plaintiff was driving     Decl. of Plaintiff ¶ 2. Undisputed.
   26                her car when she
                     went through the
   27                intersection.
   28


                                                  6
Case 2:19-cv-08611-JWH-PLA Document 29 Filed 10/17/20 Page 7 of 9 Page ID #:148
   1     2.          The light was green       Decl. of Plaintiff ¶ 4. Disputed. The light was
                     when Plaintiff went                               red when Plaintiff
   2                 through the                                       traveled through the
                     intersection.                                     intersection. (Decl. of
   3                                                                   Defendant ¶ 6.)
   4     3.          Plaintiff was driving     Decl. of Plaintiff ¶ 7; Disputed. Plaintiff was
                     at 35 miles per hour      Dec. of Plaintiff’s     driving 52 miles per
   5                 when she traveled         Expert ¶ 14.            hour when she went
                     through the                                       through the intersection.
   6                 intersection.                                     (Decl. of Defendant’s
   7                                                                   Expert ¶ 9.)

   8     ...         ...                       ...                     ...

   9
   10          If a party fails to dispute a fact properly by offering evidence that does not
   11   contradict the proffered fact, the Court will deem the fact undisputed for purposes
   12   of the motion. See Fed. R. Civ. P. 56(e)(2), L.R. 56-3.
   13          If the party opposing the summary judgment motion wishes to include its
   14   own set of undisputed facts, it may include them in a second table at the end of
   15   its statement of genuine disputes of material fact. The opposing party’s undisputed
   16   facts shall be set forth in the same manner as the moving party’s SUF.
   17   For example:
   18     Def.’s                        Fact                        Supporting Evidence
         SUF No.
   19
         1.             The tires on Plaintiff’s car had only 1 Decl. of Mechanic ¶ 5.
   20                   millimeter of tread remaining at the
   21                   time of the accident.

   22    ...            ...                                      ...
   23
   24          If either party fails to provide a pin cite to the supporting evidence, the Court

   25   will deem the proffered fact (or dispute) unsupported. See generally Christian

   26   Legal Soc. v. Wu, 626 F.3d 483, 488 (9th Cir. 2010) (“Judges are not like pigs,

   27   hunting for truffles buried in briefs.” (quoting Greenwood v. FAA, 28 F.3d 971,

   28   977 (9th Cir. 1994) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.


                                                     7
Case 2:19-cv-08611-JWH-PLA Document 29 Filed 10/17/20 Page 8 of 9 Page ID #:149
   1    1991) (per curiam)) (alteration omitted))).

   2               b. Objections to Evidence. Parties shall file any legal objections to

   3           the other party’s proffered evidence under separate cover. The evidentiary

   4           objections should be presented in a three-column format and include the

   5           following columns:

   6                   i. The first column shall contain the number of the fact

   7               objected to, using the numbering submitted in the moving party’s

   8               SUF if applicable.

   9                   ii.    The second column shall identify the item objected to,

   10              including its page and line number if applicable.

   11                  iii.   The third column shall set forth a concise objection (e.g.,

   12               hearsay, lacks foundation, etc.) with a citation to the Federal Rules of

   13               Evidence or, where applicable, a case citation.

   14          For example:

   15    Fact No.                       Fact                              Objection
   16
         3.            Plaintiff was driving at 35 miles per Irrelevant. F.R.E. 402.
   17                  hour when she traveled through the
                       intersection. (Decl. of Plaintiff ¶ 7;
   18                  Decl. of Plaintiff’s Expert ¶ 14)
   19
         ...           ...                                     ...
   20
   21          13. Ex Parte Applications. Ex Parte applications are considered on the

   22   papers and are not usually set for hearing. Counsel are advised that this Court

   23   allows ex parte applications solely for extraordinary relief. Sanctions may be

   24   imposed for misuse of ex parte applications. See In re Intermagnetics Am., Inc.,

   25   101 B.R. 191 (Bankr. C.D. Cal. 1989). Counsel also should become familiar with

   26   Mission Power Engineering Co. v. Continental Casualty Co., 883 F. Supp. 488

   27   (C.D. Cal. 1995), regarding ex parte applications.

   28          Counsel’s attention is directed to L.R. 7-19. The moving party’s declaration


                                                   8
Case 2:19-cv-08611-JWH-PLA Document 29 Filed 10/17/20 Page 9 of 9 Page ID #:150
   1    in support of an ex parte application shall show compliance with L.R. 7-19 and

   2    this Order, and it shall include a statement of opposing counsel’s position. Failure

   3    to do so ensures the application will be DENIED. If counsel does not intend to

   4    oppose an ex parte application, counsel must inform the Courtroom Deputy Clerk

   5    (951-328-4462). As with all motion papers, counsel must deliver a Mandatory

   6    Chambers Copy in accordance with Paragraph 5 above. Counsel will be notified

   7    by the Courtroom Deputy Clerk of the Court’s ruling, or of a hearing time and

   8    date if the Court determines that a hearing is necessary.

   9         14. Stipulations. Stipulations extending scheduling dates set by this Court

   10   are not effective unless approved by the Court. Continuances will be granted only

   11   upon a showing of good cause.

   12        15. Communications with Chambers. Unless requested to do so, counsel

   13   shall not attempt to contact the Court or its staff by telephone or by any other

   14   ex parte means. Counsel are directed to review the Central District’s website at

   15   www.cacd.uscourts.gov for the Local Rules, filing procedures, judges’ procedures

   16   and schedules, calendars, forms, and Pacer access. Counsel may contact the

   17   Courtroom Deputy Clerk, Irene Vazquez, by telephone at 951-328-4462 or by

   18   email at irene_vazquez@cacd.uscourts.gov only in the event that counsel cannot

   19   find the desired information through all available resources.

   20        16. Telephonic and Video Appearances. Counsel must request a

   21   telephonic or video appearance for a hearing through the Courtroom Deputy

   22   Clerk, by email at JWH_Chambers@cacd.uscourts.gov, at least one week before

   23   the scheduled hearing.

   24
   25
        Dated: October 17, 2020
   26
                                           John W. Holcomb
   27                                      UNITED STATES DISTRICT JUDGE

   28


                                                9
